UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2413



NANCY LEE BOGART,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-632-A)


Submitted:   March 6, 2001                 Decided:   March 19, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Lee Bogart, Appellant Pro Se. Sharon Maria Fugett, UNITED
STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nancy Lee Bogart appeals the district court’s order granting

the Commissioner’s motion for summary judgment in Bogart’s appeal

from the denial of Social Security disability benefits.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Bogart v. Commissioner of Social Security, No.

CA-99-632-A (E.D. Va. Oct. 2, 2000).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2